DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 12/8/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Objections
Claims 11 are objected to because of the following informalities:  
Regarding claim 11, the limitation of “open or close” appears it should be “open or closed”
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 10, the limitation of “the movement” lacks antecedent basis. Examiner suggests changing to “a movement” or language similar.

In line 18, the limitation of “the solar energy utilizing device’ lacks antecedent basis. It appears to be referring to “at least one solar energy utilizing device” in line 13; however, the second to last line of claim 1 discloses “the at least one solar energy utilizing device”
In line 21, the limitation of “the sunlight” lacks antecedent basis. Examiner suggest changing to “sunlight”
Regarding Claim 3, the limitation of “the shape” lacks antecedent basis.
Regarding claim 9, the limitation of “the movement” lacks antecedent basis.
Regarding Claim 10, the limitation of “the back side” lacks antecedent basis.
The limitation of “the solar energy utilizing device’ lacks antecedent basis.
Regarding claim 12, the limitation of “the working cycle” lacks antecedent basis.
Regarding Claim 13, the limitation of “the solar energy utilizing device’ lacks antecedent basis.
Regarding Claim 14, the limitation of “the top” and “the sunlight” lacks antecedent basis.
Claim 4, and 11 are also rejected since the claims depend on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee (KR100749504, Machine translation)
Regarding Claim 9, Lee et al. teaches a solar power station [Fig. 3, 5-6, page 3/5, second half of page], comprising: a first light-receiving element having a first working surface that is substantially lying flat [See 310, 300, 320, and 340, Fig. 6, middle of page 4/5, See bottom of page 1/5 and top of page 2/5, which provides explanation of symbols], a second light-receiving element having a second working surface substantially vertical to the first working surface [See 110 in figure 5, top of page 4/5], the first and the second working surfaces being configured so that sunlight irradiates onto the first working surface after passing through the second working surface [Fig. 5, top of page 4/5]; and a first driving mechanism for driving the second working surface to move relative to the first working surface according to the movement of the sun [Fig. 3, see movement arrows], and the second light-receiving element being fixed on the first driving mechanism [Fig. 5, see wheels 252, bottom of page 1/5]; wherein the first light-receiving element comprises at least one solar energy utilizing device [340, fig. 5, See bottom of page 1/5 and top of page 2/5, which provides explanation of symbols] and a reflective optical element [Sides of 330, Fig. 5, See bottom of page 1/5 and top of page 2/5], the first working surface is formed by the reflective optical element [330, Fig. 5], and a light-receiving surface of the at least one solar energy utilizing device faces the reflective optical element [In Fig. 5, 340 is facing a portion of the structure of 330, meeting the limitation of the claim]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR100749504, Machine translation) in view of Chen (US Pub No. 2003/0075213)
Regarding Claim 1, Lee et al. teaches a solar power station [Fig. 3, 5-6, page 3/5, second half of page], comprising: a first light-receiving element having a first working surface that is substantially lying flat [See 310, 300, 320, and 340, Fig. 6, middle of page 4/5, See bottom of page 1/5 and top of page 2/5, which provides explanation of symbols], a second light-receiving element having a second working surface substantially vertical to the first working surface [See 110 in figure 5, top of page 4/5], the first and the second working surfaces being configured so that sunlight irradiates onto the first working surface after passing through the second working surface [Fig. 5, top of page 4/5]; and a first driving mechanism for driving the second working surface to move relative to the first working surface according to the movement of the sun [Fig. 3, see movement arrows], and the second light-receiving element being fixed on the first driving mechanism [Fig. 5, see wheels 252, bottom of page 1/5]; wherein the first light-receiving element comprises at least one solar energy utilizing device [340, fig. 5, See bottom of page 1/5 and top of page 2/5, which provides explanation of symbols] and a reflective optical element [Sides of 330, Fig. 5, See bottom of page 1/5 and top of page 2/5], the first working surface is formed by the reflective optical element [330, Fig. 5], and a light-receiving surface of 
Lee et al. is silent on a first reflective Fresnel lens and a second reflective Fresnel lens,
wherein the first reflective Fresnel lens encircles the periphery of the solar energy utilizing device, the second reflective Fresnel lens is arranged face to face with the first reflective Fresnel lens, and the sunlight from the sky or the second working surface is reflected and converged to the second reflective Fresnel lens by the first reflective Fresnel lens, and then reflected and converged to the at least one solar energy utilizing device by the second reflective Fresnel lens.
Chen et al. teaches a first and second Fresnel lens directed towards a concentrator where the light is further directed to a heat transfer fluid [Fig. 5, 0037].
Since Lee et al. teaches the use of a lens 310 for directing light towards a light absorbing surface, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the first and second reflective Fresnel lens of Chen et al. in place of the lens of Lee et al. in order to provide a high efficiency concentration system [0013].
Regarding Claim 3, within the combination above, modified Lee et al. teaches wherein the second light-receiving element is in the shape of a plane or a curved surface [See rejection of claim 1]
Regarding Claim 4, within the combination above, modified Lee et al. teaches wherein the first driving mechanism comprises a wheeled machine which is moved around the first light-receiving element; and the second light-receiving element is fixed to the wheeled machine [Lee: Fig. 5, See bottom of page 1/5 and top of page 2/5].
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR100749504, Machine translation) in view of Rodriguez (Desalination 212 (2007) 319–327)
Regarding Claim 10, Lee et al. is relied upon for the reasons given above, Lee et al. is silent on  further comprising a thermal utilizing device arranged on the back side of the solar energy utilizing 
Rodriguez et al. teaches a system comprising a solar receiver and a thermal utilizing device [condenser, Fig. 1, page 322] arranged on the back side of the solar energy utilizing device [solar collector, Fig. 1], and thermally coupled to the solar energy utilizing device [Fig. 1], the thermal utilizing device being selected from a group consisting of: a container for heating working medium [Condenser, Fig. 1, page 322].
Since Lee et al. teaches a solar receiver comprising a thermal utilizing device in the area of 700 [Fig. 5], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the solar power station of Lee et al. with the system of Deniz et al. as it is merely the selection of a heat distribution means for solar receivers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
 The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 11, within the combination above, modified Lee et al. teaches wherein the container for heating working medium is coupled to an external node device in an open or close type through a pipe so as to form an open or close working cycle for working medium, and the node device is selected from a group consisting of: a turbine generator, a compressor, and a condensing tank [Rodriguez: turbine, Fig. 1, page 22]
Regarding Claim 12, within the combination above, modified Lee et al. teaches wherein the working cycle for working medium is open type with the working medium therein being seawater, and 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR100749504, Machine translation) in view of Jasem (US Pub No. 2015/0179910)
Regarding Claim 13, within the combination above, modified Lee et al. is silent on further comprising a thermoelectric converter arranged on a thermal energy path between the solar energy utilizing device and the thermal utilizing device and configured for generating electricity by using a temperature difference between the solar energy utilizing device and the thermal energy utilizing device.
Jasem et al. teaches a thermoelectric converter [105, Fig. 2, 0048] arranged on a thermal energy path between the solar energy utilizing device and the thermal utilizing device and configured for generating electricity by using a temperature difference between the solar energy utilizing device and the thermal energy utilizing device [0048].
Since modified Lee et al. teaches a system comprising the use of a solar concentrator that directs light towards a thermal absorbing device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the thermoelectric converter of Jasem et al. in the system of modified Lee et al. as it merely the selection of a conventional engineering design for converting convert thermal energy into electrical energy in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR100749504, Machine translation) in view of Palmer (US Pub No. 2008/0066737)
Regarding Claim 14, within the combination above, modified Lee et al. is silent on further comprising a gas lens arranged at the top of the solar power station, the sunlight from the sky being irradiated onto the first working surface via the gas lens or onto the first and second working surfaces. 
Palmer et al. teaches the use of an inflatable lens [104, Fig. 1 and Fig. 4, 0030], on top of a solar power station [Fig. 1], where the lens is inflated with gas making it a gas lens [0011], used to provide improved solar collection efficiencies [0005-0006].
Since modified Lee et al. teaches a system that utilizes concentrated sunlight, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the lens of Palmer et al. on the system of modified Lee et al. in order to provide improved solar collection efficiencies [0005-0006].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL Y SUN/	Primary Examiner, Art Unit 1726